DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamel et al. (PGPUB 20120271576), hereinafter as Kamel, in view of Kawase et al. (20020002648), hereinafter as Kawase.
Regarding claim 1, Kamel teaches a data acquisition method of acquiring and 
acquiring and retaining the data (Fig 5, step 502, data M0) with a timing ([0061] M0 and M1 are separated in time by one or more time periods) of when an edge of the input signal is detected [0056] spikes), and starting a timer; and 
at the time of expiration of the timer ([0056] a time period, and Fig 5, step 504), 
if the level of the input signal is a first level that is unchanged from start of the timer, (storing)-512),  and 

But not expressly a latching data storage,
Kawase teaches latching data storage ([0102] flip-flop).
Since Kawase and Kamel are both from the same field of signal acquisition circuit, the purpose disclosed by Kawase would have been recognized in the pertinent art of Kamel. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to latching data storage as in Kawase into the device of Kamel for the purpose of storing data signal. 
Regarding claim 2, Kawase teaches the input port is an interrupt input port, and an interrupt from the input port is prohibited at the time of latching the data  (Fig 2, port/interrupter 10).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 3, Kawase teaches the input signal is monitored in a period during which an interrupt from the input port is prohibited, and when the detection shows that the level of the input signal is consecutively the second level in a predetermined period, the prohibition of the interrupt is canceled ([0076] repeated output of the same interrupt signal while the interrupt routine triggered by the first occurrence of that interrupt signal is still being executed, is prevented).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 4, Kawase teaches the input port is a port of a CPU (Fig 2), and the predetermined period is measured using a system clock of the CPU (Fig. 15 sampling signal clock).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 5, Kawase teaches the predetermined period is a period synchronized with the system clock (Fig 15, sampling clock is in synch with system clock).
The reason for combining the references used in rejection of claim 1 applies.
claim 6, Kawase teaches a program that causes a computer to execute the data acquisition method according to any one of Claims 1 ( Fig 10).
The reason for combining the references used in rejection of claim 1 applies.

Regarding claim 7, Kamel teaches a data acquisition apparatus that acquires and stores data with a timing based on an input signal supplied to an input port (Fig 3) , wherein the data is acquired and retained with a timing of when an edge of the input signal is detected ([0056] spikes, Fig 5, step 502), and a timer is started; and 
at the time of expiration of the timer ([0056]), 
if the level of the input signal is a first level that is unchanged from start of the timer, the retained data is stored (Fig 5 step 508-510(storing)-512) and 
if the level of the input signal is a second level that is changed from the start of the timer, the retained data is discarded (Fig 5, step 508-514-516).
But not expressly a latching data storage,
Kawase teaches latching data storage ([0102] flip-flop).
The reason for combining the references used in rejection of claim 1 applies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/               Primary Examiner, Art Unit 2827